—In an action to recover damages for personal injuries, etc., the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Lisa, J.), dated March 1, 2001, as denied its motion for summary judgment dismissing the complaint, or alternatively, to dismiss the complaint pursuant to CPLR 3126 (3).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, that branch of the defendant’s motion which was for summary judgment is granted, and the complaint is dismissed.
The injured plaintiff, an employee of the defendant, fell while descending a stairway from the defendant’s train platform. Just prior to the accident, he was riding the defendant’s train on a gratuitous pass issued to him by the defendant.
The Supreme Court should have granted that branch of the defendant’s motion which was for summary judgment dismissing the complaint. The injured plaintiff’s gratuitous pass contained a provision insulating the defendant from any liability arising in connection with the use of the pass (see, Gonzales v O’Hagen & Reilly, 189 AD2d 801; Hopkins v Long Is. R.R. Co., 21 AD2d 814, 815).
In light of our determination, the defendant’s remaining contentions are academic. Ritter, J.P., Smith, Krausman and Townes, JJ., concur.